                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                              :
ZENGKUI L.,                                   :
                                              :      Case No. 2:19-cv-14350 (BRM)
                       Petitioner,            :
                                              :
                       v.                     :      MEMORANDUM OPINION
                                              :
WILLIAM BARR, et al.,                         :
                                              :
                       Respondents.           :
                                              :


       Before the Court is Petitioner’s Petition for Writ of Habeas Corpus filed pursuant to 28

U.S.C. § 2241. (ECF No. 1.)

       IT APPEARING THAT:

       1. Petitioner Zengkui L. (“Petitioner”) is currently being detained by the Department of

Homeland Security, Immigration and Customs Enforcement (“DHS/ICE”) at the Hudson County

Correctional Facility in Kearny, New Jersey. On March 6, 2019, Petitioner filed the instant Petition

for Writ of Habeas Corpus under 28 U.S.C. § 2241, challenging his detention pending removal, in

the United States District Court for the Southern District of New York. (Amended Petition (“Pet.”),

ECF No. 2.) He requested the court “[g]rant Petitioner a Writ of Habeas Corpus and order

Petitioner’s release without any conditions or on any conditions the Honorable Court deems

appropriate, including intensive supervision.” (Pet. 22.) On June 24, 2019, the Honorable Colleen

McMahon, Chief United States District Judge for the Southern District of New York granted

Respondent’s Motion to Transfer Venue and transferred the Amended Petition to this District.

(ECF No. 39.)
       2. At the time of filing, both parties agreed Petitioner was detained pursuant to 8 U.S.C. §

1226(a) because he did not yet have a final order of removal. Since the filing of the Amended

Petition, Answer and supplemental briefing to address two specific points, however, the Board of

Immigration Appeals (“BIA”) affirmed the immigration judge’s order denying Petitioner relief

and ordered him removed to Canada. See Li v. Barr, Civil Action No. 20-301 (2d Cir. Jan. 23,

2020). Because his detention was now governed by 8 U.S.C § 1231, it appeared the challenges to

his pre-removal-order detention under § 1226(a) were no longer viable. See Ufele v. Holder, 473

F. App’x 144, 146 (3d Cir. 2012) (stating “insofar as [petitioner] challenges the lawfulness of his

detention pursuant to § 1226(c), and he is no longer in custody pursuant to this statute, his appeal

is moot and must be dismissed for lack of jurisdiction”); Ricardo T. v. Green, No. 19-11148, 2019

WL 4926854, at *2 (D.N.J. Oct. 7, 2019) (“[T]he petition seeks relief from prolonged detention

under § 1226(a). Such relief must be denied as moot. Petitioner is no longer awaiting a ruling on

removal, but has finally been ordered removed.”).

       3. In an Order, the Court gave Petitioner 15 days to file a response before dismissing the

Amended Petition as such. (ECF No. 56.) More than 30 days after that Order, Petitioner filed a

letter opposing dismissal. (ECF No. 58.)

       4. As the Court stated in its February 6, 2020 Order, and as argued by Respondents in their

submissions, while Petitioner was initially detained pursuant to 8 U.S.C. § 1226(a), the authority

for his detention shifted to 8 U.S.C. § 1231 on January 21, 2020 when the BIA dismissed his appeal

and his order of removal became final. See 8 U.S.C. § 1231(a); 8 C.F.R. § 1241.1(a) (order of

removal becomes final upon final decision on appeal by BIA); Leslie v. Att’y Gen., 678 F.3d 265,

268-70 (3d Cir. 2012). At that point, the challenges to his pre-removal order detention became

effectively moot. See Ufele v. Holder, 473 F. App’x 144, 146 (3d Cir. 2012) (stating “insofar as



                                                 2
[petitioner] challenges the lawfulness of his detention pursuant to § 1226(c), and he is no longer

in custody pursuant to this statute, his appeal is moot and must be dismissed for lack of

jurisdiction”); Ricardo T. v. Green, No. 19-11148, 2019 WL 4926854, at *2 (D.N.J. Oct. 7, 2019)

(“[T]he petition seeks relief from prolonged detention under § 1226(a). Such relief must be denied

as moot. Petitioner is no longer awaiting a ruling on removal, but has finally been ordered

removed.”).

        5. In his submissions, Petitioner argues pursuant to Diop v. ICE/Homeland Security, 656

F.3d 221 (3d Cir. 2011), his detention under § 1226 falls into the “capable of repetition yet evading

review exception to mootness.” (ECF Nos. 58, 63.) This exception applies when “(1) the

challenged action [is] in its duration too short to be fully litigated prior to its cessation or expiration,

and (2) there [is] a reasonable expectation that the same complaining party [will] be subjected to

the same action again.” Diop, 656 F.3d at 227.

        6. Petitioner’s case is distinguishable from the petitioner in Diop. In Diop, the Third Circuit

held a challenge to an 8 U.S.C. § 1226(c) detention was not moot even though the petitioner had

been released from custody after determining the challenge fell within the “special mootness

exception for cases that are capable of repetition while evading review.” Diop, 656 F.3d at 227

(internal citation and quotation omitted). However, unlike the Petitioner in this case, Diop was not

subject to a final order of removal and had been released from detention after his criminal

conviction was vacated. As a result, the Third Circuit found Diop’s claim was capable of repetition

because the Government could once again detain him under § 1226(c) if the vacatur of his

conviction was overturned on appeal. See id. at 228.

        While Petitioner would again be subject to § 1226(a) detention if the Second Circuit were

to grant him a stay or relief in his petition for review, the Court notes he has not even sought a stay



                                                     3
and the possibility he could again be subject to § 1226(a) detention is speculative. See Quezada

v. Hendricks, 821 F. Supp. 2d 702, 708 (D.N.J. 2011) (“[T]he only way he could again be subject

to pre-removal period detention under § 1226(c) is if the Third Circuit were to grant his petition

for review, vacate the order of removal, and remand the case to the BIA. Unlike Diop whose

‘newfound freedom is the fragile result of several precarious conditions,’ Diop[, 656 F.3d] at 229,

the prospect of Quezada once again being detained under § 1226(c) is too speculative to constitute

a ‘reasonable expectation that the same complaining party will be subject to the same action

again.’”) (quoting Spencer v. Kemna, 523 U.S. 1, 17 (1998)); see also Jean A. v. Dep’t of

Homeland Sec., No. 19-13951, 2019 WL 6318305, at *2 n.2 (D.N.J. Nov. 26, 2019) (dismissing

petition challenging § 1226(c) detention when petition for review was pending before Second

Circuit with no court-ordered stay).

       7. Since Petitioner is no longer detained under § 1226(a), and his case does not satisfy the

“capable of repetition yet evading review” exception, the Court finds his arguments regarding his

unlawful detention under § 1226(a) are no longer at issue. 1 See Rodney v. Mukasey, 340 F. App’x

761, 764 (3d Cir. 2009) (appeal of order dismissing § 2241 petition challenging pre-removal-

period detention under 8 U.S.C. § 1226(c) became moot when BIA dismissed appeal from order

of removal: “The injury alleged, unreasonably long pre-final order of removal detention under 8




1
  The Court also notes with regard to his allegations regarding denial of medical care, it appears
Petitioner intended to raise a civil rights claim as he is seeking “damages (including monetary
damages; physical, mental and emotional pain and suffering; mental anguish, embarrassment and
humiliation) in an amount to be determined at trial.” (Pet. ¶ 114.) Such a claim for damages is not
cognizable in a habeas action. See Preiser v. Rodriguez, 411 U.S. 475, 494 (1973) (“In the case of
a damages claim, habeas corpus is not an appropriate or available federal remedy.”).




                                                4
U.S.C. § 1226(c), can no longer be redressed by a favorable judicial decision”); Ufele, 473 F.

App'x at 146.

       8. Moreover, any claim Petitioner has regarding prolonged detention under § 1231 is

premature at this time. The propriety of post-removal-order detention is controlled by the Supreme

Court’s decision in Zadvydas v. Davis, 533 U.S. 678, 699 (2001) and the Third Circuit’s decision

in Guerrero-Sanchez v. Warden York Cty. Prison, 905 F.3d 208, 225-26 (3d Cir. 2018). As the

Supreme Court has explained:

                Under [§ 1231(a)], when an alien is ordered removed, the Attorney
                General is directed to complete removal within a period of 90 days,
                8 U.S.C. § 1231(a)(1)(A), and the alien must be detained during that
                period, § 1231(a)(2). After that time elapses, however, § 1231(a)(6)
                provides only that aliens “may be detained” while efforts to
                complete removal continue.

                In Zadvydas, the Court construed § 1231(a)(6) to mean that an alien
                who has been ordered removed may not be detained beyond “a
                period reasonably necessary to secure removal,” 533 U.S.[] at 699,
                121 S.Ct. 2491[,] and it further held that six months is a
                presumptively reasonable period, id. at 701, 121 S.Ct. 2491. After
                that, the Court concluded, if the alien provides good reason to
                believe that there is no significant likelihood of removal in the
                reasonably foreseeable future,” the Government must either rebut
                that showing or release the alien. Ibid.


Jennings v. Rodriguez, ––– U.S. ––––, 138 S. Ct. 830, 843, 200 L.Ed.2d 122 (2018). Pursuant to

Zadvydas, any challenge to § 1231 detention by an alien who has been detained pursuant to §

1231(a) for less than six months must be dismissed as prematurely filed. Id.; Zadvydas, 533 U.S.

at 701, 121 S.Ct. 2491. Although the Third Circuit has provided an alternative avenue for relief in

the form of a bond hearing for those alien’s whose detention under § 1231(a) has become

prolonged, the Third Circuit, too, has recognized such challenges may not be brought until the

alien has been held under § 1231(a) for at least six months. See Guerrero-Sanchez v. Warden York



                                                 5
Cty. Prison, 905 F.3d 208, 225-26 (3d Cir. 2018). Zadvydas and Guerrero-Sanchez thus make it

abundantly clear an alien detained pursuant to § 1231(a) must be held during the statutory ninety-

day removal period, and he may not challenge his detention under § 1231 until the presumptively

reasonable six month period flowing from the removal period has expired. Because Petitioner’s

removal period only began upon the Board’s decision ordering him removed which was issued

approximately two months ago, Petitioner is well within the removal period, and any challenge to

his current immigration detention is thus premature.

       9. An appropriate order follows. 2

Date: April 8, 2020

                                                       /s/ Brian R. Martinotti
                                                       HON. BRIAN R. MARTINOTTI
                                                       UNITED STATES DISTRICT JUDGE




2
  The Court also notes Petitioner raises arguments about the recent COVID-19 outbreak in his
April 3, 2020 letter. (ECF No. 63). It appears he is highlighting that issue to underscore the
importance of granting him relief on his underlying claims in the Petition. To the extent he intended
to seek a temporary restraining order or other emergent relief, the Court notes Petitioner does not
cite to any law or other support for his request, nor does he address the requirements for obtaining
such relief.


                                                 6
